 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        STEVEN ALLEN MCCRACKEN,                           CASE NO. C16-5468 RBL
 9
                               Petitioner,                ORDER DENYING CERTIFICATE OF
10              v.                                        APPEALABILITY

11      UNITED STATES OF AMERICA,

12                             Respondent.

13

14

15          THIS MATTER is before the Court on limited remand from the Ninth Circuit to address

16   whether Petitioner McCracken is entitled to a Certificate of Appealability [Dkt. # 55].

17          The Court should grant an application for a Certificate of Appealability only if the

18   petitioner makes a “substantial showing of the denial of a constitutional right.” 28 U.S.C. §

19   2253(c)(2). To obtain a Certificate of Appealability under 28 U.S.C. § 2253(c), a habeas

20   petitioner must make a showing that reasonable jurists could debate whether, or agree that, the

21   petition should have been resolved in a different manner or that the issues presented were

22   adequate to deserve encouragement to proceed further. Slack v. McDaniel, 120 S.Ct. 1595, 1603-

23   04 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

24


     ORDER DENYING CERTIFICATE OF APPEALABILITY - 1
 1          McCracken has not made such a showing in any of his six motions to re-open his case.

 2   See also this Court’s prior Order declining to issue a Certificate [Dkt. # 30]. The Court will not

 3   issue a Certificate of Appealability.

 4          IT IS SO ORDERED.

 5          Dated this 27th day of February, 2019.

 6

 7                                                         A
                                                           Ronald B. Leighton
 8                                                         United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING CERTIFICATE OF APPEALABILITY - 2
